Citation Nr: 0834915	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for scar and arthritic changes, residuals, open 
reduction and internal fixation, right ankle (right ankle 
disability), to include consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1984.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
right ankle disability with an evaluation of 20 percent, 
effective June 30, 2005.


FINDINGS OF FACT

1.	The veteran is currently receiving the maximum schedular 
rating assignable under Diagnostic Code 5010-5271, for his 
service-connected right ankle disability.

2.	The evidence of the record does not indicate that the 
veteran has ankylosis of the right ankle joint.

3.	This case does not present such an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for scar and arthritic changes, residuals, 
open reduction and internal fixation, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5010-5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this instance, the 
veteran received notice of the VCAA in a July 2005 letter, 
prior to the initial adjudication of this claim in January 
2006.  The veteran received an additional VCAA letter in 
January 2006.  These letters satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as this 
letter informed the appellant of what evidence was needed to 
establish the benefits sought, what VA would do or had done, 
and what evidence the appellant should provide, and informed 
the appellant that it was his responsibility to make sure 
that VA received all requested records necessary to support 
the claims that are not in the possession of a Federal 
department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
March 2006 and January 2007 letters, after the January 2006 
rating decision which granted him the maximum benefit allowed 
under the rating schedule.  While those letters contained 
passing reference to extraschedular ratings, stating, "In 
rare cases, we can assign a disability level other than the 
levels found in the schedule for a specific condition if your 
impairment is not adequately covered by the schedule," this 
sentence alone is insufficient to put the veteran on notice 
of the requirements for an extraschedular evaluation, such as 
evidence of marked interference with employment or frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  As 
such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).

In the January 2006, notice of disagreement, the veteran's 
representative states that the veteran "has functional loss 
in every day life to include employment" due to his right 
ankle disability, which indicates that he had actual 
knowledge of what was necessary to substantiate the veteran's 
extraschedular claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Likewise, undated letters from two of his 
coworkers attest to repeated instances where the veteran was 
unable to complete his tasks at work because of pain in his 
right ankle.  Additionally, in June 2007, the veteran's 
representative specifically requested an extraschedular 
evaluation based on the affect that the veteran's right ankle 
disability had on his employment.  Hence, the Board finds 
that all of these factors, combined, demonstrate that a 
veteran, through his representative, had actual knowledge of 
what was needed to substantiate the claim for an 
extraschedular evaluation; and as such, VA's notice 
deficiency in this regard is deemed harmless.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
medical records, and statements from the veteran, his 
representative, and his coworkers.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In February 2006, his 
representative stated that he had no further evidence to 
submit.  Therefore, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

The veteran's right ankle disability is rated under the 
hyphenated Diagnostic Code (DC) 5010-5271, and is thus rated 
by analogy under DC 5271 for limitation of ankle motion.  See 
38 C.F.R. §§ 4.20, 4.27 (2007).

DC 5270 provides ratings for ankylosis of the ankle. 
Ankylosis of the ankle in planter flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees, is to be rated 30 percent disabling; ankylosis of 
the ankle in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a, DC 5270.

Under DC 5271, a maximum evaluation of 20 percent is 
available for marked limitation of motion of an ankle.  38 
C.F.R. § 4.71a, DC 527 (2007).  The normal range of ankle 
motion is from 0 degrees to 20 degrees of dorsiflexion, and 
from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In exceptional cases, however, to accord justice 
where the schedular evaluations are found to be inadequate, 
the Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The process for this is referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service by field station submission.  
Id.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2007); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
Additionally, where the RO has considered the issue of an 
extra-schedular rating and determined it inapplicable, the 
Board is not specifically precluded from affirming a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating.  Bagwell v. Brown, 9 Vet. App. at 339.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Analysis

The January 2006 rating decision granted service connection 
for a right ankle disability with an evaluation of 20 
percent, effective June 30, 2005, under Diagnostic Code 5010-
5271.  38 C.F.R. § 4.71a (2007).  This is the maximum rating 
available under this diagnostic code and therefore the 
considerations of DeLuca, do not apply.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Likewise, the evidence of record 
does not objectively show ankylosis of the right ankle (see 
VA Treatment Records, dated from December 2005 to July 2006), 
and so a higher rating under DC 5270 is unavailable.  
38 C.F.R. § 4.71a (2007).

In the July 2007 SSOC, the RO addressed the issue of 
entitlement to an extraschedular evaluation for the veteran's 
right ankle disability.

A review of record leads the Board to determine that, in this 
case, there is no evidence that the service connected right 
ankle disability presents an exceptional or unusual 
disability picture.  The veteran does not allege that his 
right ankle disability has necessitated frequent, or indeed 
any, periods of hospitalization.  The basic rating schedule 
contemplates some degree of interference with employment and 
due to the chronic nature of the veteran's right ankle 
disability; some interference with employment is foreseeable.  
The question remains whether the veteran's right ankle 
disability has resulted in marked interference with 
employment.  

The employment history taken during the December 2005 VA 
medical examination states:

The veteran is a fulltime corrections officer, and 
he has missed work approximately two days in this 
past year related to his ankle.  He cannot bid for 
certain jobs, such as a response team, because of 
his inability to run with his ankle and quickly 
respond.

Additionally, VA medical records from June 2006 note the 
veteran's concern that his ankle disability may cause 
difficulty in performing the duties of an expected promotion 
because "that promotion may require actually more walking 
than he does now, as it would be a supervisory position."  
However that note also acknowledges that the veteran is 
overweight and "realizes if he loses weight it would relieve 
some of the weightbearing on this joint."  In undated 
letters received by the RO in December 2006, the veteran's 
coworkers both refer to several instances where they were 
called upon to assist the veteran in preforming his tasks at 
work or to perform those tasks for him because of pain in his 
right ankle.

The record suggests that the veteran's right ankle disability 
has not precluded him from retaining his position as a 
corrections officer and further suggests that while he may 
refrain from bidding for certain jobs, like the response 
team, he is still eligible for promotion, such as the 
referenced supervisory position.  The evidence does not show 
that the veteran is occupationally impaired because of his 
service-connected right ankle disability beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired).
Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an 
extraschedular rating; in that the Board finds that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service connected right ankle 
disability, nor interference with employment to a degree 
greater than contemplated by the regular schedular standards 
which are based on the average impairment of employment.  Id.  
In the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. App. at 94-
95; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an 
extraschedular evaluation, under 38 C.F.R. § 3.321(b)(1), for 
his right ankle disability.  In reaching this decision, the 
Board has determined that application of the benefit-of-the-
doubt doctrine is not applicable because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for scar and arthritic changes, residuals, open 
reduction and internal fixation, right ankle, to include 
consideration under 38 C.F.R. § 3.321(b)(1), is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


